Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            19-MAR-2020
                                                            08:06 AM
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                DONNA H. YAMAMOTO, an individual,
                 Petitioner/Plaintiff-Appellant,
                               vs.
 DAVID W.H. CHEE; TOM CHEE WATTS DEGELE-MATHEWS & YOSHIDA, LLP,
                Respondents/Defendants-Appellees.
________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP NO. XX-XXXXXXX; 1CC151001696)

                        ORDER OF CORRECTION
                          (By:   McKenna, J.)


         IT IS HEREBY ORDERED that the Opinion of the Court,

filed March 2, 2020, is corrected as follows.

         The first four sentences of page 5 of the opinion

shall be corrected to read:

               Allegedly unaware that her Partnership capital
         account had already been debited $19,134.31 to repay the
         Law Firm, Yamamoto handed Chee a personal check payable to
         the Law Firm for the same amount. Yamamoto allegedly told
         Chee that the check was to repay the firm as they had
         previously agreed. Additionally, the memo line of the
         personal check allegedly read “401K loan repay.”
               Chee allegedly knew the Law Firm had already been
         repaid but allegedly concealed from Yamamoto that he had
         already debited Yamamoto’s capital account in the amount of
         $19,134.31.
          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED:   Honolulu, Hawaiʻi, March 19, 2020.
                               /s/ Sabrina S. McKenna
                               Associate Justice




                                 2